DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (Preparation of Dry Honey by Microwave–Vacuum Drying).
In regard to claims 1 and 12, Cui et al discloses:
Microwave–vacuum (MWV) drying was investigated as a potential method for obtaining high-quality dried honey. Liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% within about 10 min. The drying curves and the temperature changes of samples were tested during MWV drying at a different of microwave power, vacuum pressure levels and sample thick-nesses. Fructose, glucose, maltose and sucrose contents in the liquid and dry honey were determined by high-performance liquid chromatography (HPLC). The volatiles in the liquid and dry honey were concentrated by solid-phase microextraction (SPME), separated and identified by gas chromatography–mass 

Hence, in regard to claims 1 and 12, Cui et al discloses a process of preparing a reaction flavor solid composition comprising the step of heating an aqueous slurry containing reaction flavor precursor compounds using microwave radiation to form a reaction flavor and concomitantly drying the slurry to form a reaction flavor solid composition.
In regard to claim 13, it is noted that dried honey is suitable as food.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (Preparation of Dry Honey by Microwave–Vacuum Drying).
In regard to claims 2 and 10, the unheated honey inherently meets the claimed limitations of the moisture content of 15-50 wt % of the total weight of the slurry and the viscosity (Abstract).
In regard to claims 3 and 15, Cui et al discloses that liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% (Abstract).
In regard to claims 4, 7 and 16-17, Cui et al discloses liquid honey was heated and dehydrated in a MWV dryer to a moisture content less than 2.5% within about 10 min (Abstract).

In regard to claim 8, Cui et al discloses a vacuum pressure of 30 mbar were identified as the better parameters for the MWV drying (Abstract).
In regard to claim 11, Cui et al does not disclose any carrier materials.
In regard to claim 14, it is noted that addition of honey to various foods and beverage was a well-known practice in the art. Therefore, to add honey in either dry or liquid form to foods or beverages to impart sweetness and flavor would have been obvious,
Further in regard to the temperature, concentration, time and pressure recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature, concentration, time and pressure ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/            Primary Examiner, Art Unit 1791